       Case 6:18-cv-01588-MC        Document 22      Filed 12/13/18     Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF OREGON


RICKY R. WASCHER and                                       Civ. No. 6:18-cv-01588-MC
PATRICIA B. WASCHER,
                                                           JUDGMENT
             Plaintiffs,

      v.

STATE OF WISCONSIN –
DEPARTMENT OF REVENUE,
STATE OF WISCONSIN – TAX
APPEALS COMMISSION,
PATRICIA CLARK,
CARRIE KLOSS,
KEVIN BRANDT,
MARY NELSON,
MAIA PEARSON,
BONNIE JORSTAD,
JOHN DOE and
JANE DOE,

             Defendants.


MCSHANE, Judge:

     As the Court lacks personal jurisdiction over the defendants, this action is DISMISSED.

IT IS SO ORDERED.

     DATED this 13th day of December, 2018.


                                           ______/s/ Michael McShane__________
                                                     Michael J. McShane
                                                United States District Judge




1 –JUDGMENT
